DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communication (15/885,692) filed on 01/31/2018.
Claims 1-8 and 16-27 are pending.
Claims 1, 3, 5-8, 16, 18, 21-26 are amended.
Claims 1-8 and 16-27 will be examined.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Amendments
The 35 USC 112(b) rejection for claim 26 is withdrawn in view of applicant’s amendment.

Response to Amendments
Applicant’s arguments filed 02/25/2021 have been fully considered.
As an initial matter, the examiner notes that the Applicants have added new limitations and incorporated claims 5 and 6 into claim 1.  Claims 16 and 21 are amended in parallel to claim 1. 
Applicant argued: 
Levenshteyn teaches use of a variety of different permissions in regarding to editing artifacts.  Levenshteyn, however, is silent regarding “storing … edit information in database” and “providing … the edit information to the developer” as recited in amended claim 1 (Remark, pages 8-9).
Examiner respectfully disagrees with Applicant.  Levenshteyn discloses a system for controlling access rights of artifacts having computer operated functions of a computer program where the access to the artifacts is based on a request of a party and policies in a database. The database includes global level policies.  Preferably, the access control manager either disallows editing of artifacts, allows only for modification of certain parts of an artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to artifact, or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level [Levenshteyn, pars. 0031, 0037].  Levenshteyn also disclose creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way [Levenshteyn, pars. 0107-0111].
The additions of Weissman and Bohle do not remedy the deficiencies of Levenshteyn of Levenshteyn.  Neither Levenshteyn, Weissman, nor Bohle, taken either singly or in combination, teaches or suggests “storing, by the computer system, edit information in database indicating subscriber edits to the second application component” and “providing, by the computer system, the edit information to the developer” as recited by amended claim 1 (Remark, pages 9)
Examiner respectfully disagrees with Applicant.  Levenshteyn discloses a system for controlling access rights of artifacts having computer operated functions of a computer program 
Levenshteyn in view of Weissman further in view of Bohle fails to support a rejection of the amended claims 1, 16, 21 and its dependent claims (Remark, pages 9-10).
Examiner respectfully disagrees with Applicant.  McMullen discloses a method for providing security for a communities framework in a collaborative computing environment.  The combination of Levenshteyn and McMullen does teach the same concept as the instant application.   Applicant’s amendment necessitated the new grounds of rejection as being presented in details below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Levenshteyn et al. (US Publication No. 2010/0095373) and in view of McMullen et al. (US Publication No. 2007/0113187).

As to claim 1, Levenshteyn teaches a method, comprising: 
storing, by the computer system, subscription information indicating a user that is a developer for a particular application package [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner/customer is the developer which can edit parts; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions,  and one or more users, different from the developer,  that are subscribers for the particular application package [Levenshteyn, pars. 0108-0111 wherein customers are subscribers which cannot edit parts]; 
storing, by the computer system, lock data for the particular application package that indicates permissions to edit individual ones of a plurality of application components for the particular application package [Levenshteyn, par. 0056 wherein the properties component contains a collection of components describing the level of access one can have over the component stated with the identifier e.g.; the level of access is permission to edit; pars. 0017, 0031, 0037 and 0108-0111], wherein the lock data specifies a first group of non-subscriber-editable components that includes a fist application component [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; pars. 0017, 0031, 0037 and 0108-0111], and wherein the lock data specifies a second group of subscriber-editable component that includes a second application component [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of  an artifact, allows only for modification of certain parts of an artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact, or allow or disallows execution of at least an part  of an artifact based on the artifacts subscription level or SLA; pars. 0017, 0031, 0037 and 0108-0111];
based on the lock data: 
permitting, by the computer system, the developer to edit the at least one application component of the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see also pars. 0017, 0031, 0037 and 0108-0111, 0116]; 
denying requests from the one or more users to edit the at least one application component [Levenshteyn, par. 0031; see also par. 0116 wherein the type of access can be read, write, create or delete and is accompanied by grant or deny; see also pars. 0017, 0031, 0037 and 0108-0111, 0116]; and
accepting requests from the subscribers to edit the second application component [Levenshteyn, par. 0031; see also par. 0116 wherein the type of access can be read, write, create or delete and is accompanied by grant or deny; see also pars. 0017, 0031, 0037 and 0108-0111, 0116];
Levenshteyn does not explicitly disclose storing edit information and provide the edit information to developer; however, in an analogous art of System and Method for Providing Security in a Communities Framework, McMullen teaches:
operating, by a computer system, a server-based application workspace [McMullen, par. 0056]; 
storing, by the computer system, edit information in a database indicating subscriber edits to the second application component [McMullen, par. 0077, 0177 and 0197 ; and
providing, by the computer system, the edit information to the developer [McMullen, par. 0177 wherein a user can be allowed to create menu items and add them to the existing menu of that resource.  A developer can create a new menu item call set_time_out_value and add it to the resource announcement. A member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings since Levenshteyn and McMullen are in the same field of endeavor such as software development to provide method and system which managing access right in an IDE with user edit information.
As to claim 2, Levenshteyn and McMullen teach the method of claim 1, wherein the lock data applies to all application components for the particular application package [Levenshteyn, par. 0056; see also pars. 0017, 0031, 0037 and 0108-0111, 0116]. As to claim 3, Levenshteyn and McMullen teach the method of claim 1, wherein the lock data is for a first application component of the particular application package [McMullen, par. 0079, 0082, 0084-0086], and wherein additional lock data specifies that a second application component of the particular application package is editable by both the developer and the one or more users [McMullen, par. 0079, 0082, 0084-0086].  Further see Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.the method of claim 1, wherein the lock data is specified by the developer at a release of the particular application package to the server-based application workspace [McMullen, pars. 0111-0113]. As to claim 5, Levenshteyn and McMullen teach the method of claim 1, wherein second lock data for a different application package indicates that all application components of the different application package are editable by subscribers to the different application package [McMullen, par. 0119-0120].  Further see Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.As to claim 6, Levenshteyn and McMullen teach the method of claim 5, further comprising: 
storing, by the computer system, edit information in a database indicating subscriber edits to application components of the different application package [McMullen, par. 0079, 0082, 0084-0086, 0177]; and 
providing, by the computer system, the edit information to a developer of the different application package [McMullen, par. 0079, 0082, 0084-0086, 0177].  Further see Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.As to claim 7, Levenshteyn and McMullen teach the method of claim 5, further comprising: 
overwriting, by the computer system, any subscriber edits to application components of the different application package during a subsequent developer upgrade of the different application package [McMullen, pars. 0078-0079]. As to claim 8, Levenshteyn and McMullen teach the method of claim 5, further comprising: 
detecting, by the computer system, a conflict between a subscriber edit and a developer edit to an application component of the different application package [Levenshteyn, par. 0017-0018, 0037]; See further [McMullen, pars. 0078-0079].
 and 
in response to the detecting, the developer edit overwriting, by the computer system, the subscriber edit with the developer edit [Levenshteyn, par. 0017-0018, 0037].  See further [McMullen, pars. 0078-0079].

As to claim 16, Levenshteyn teaches a method, comprising: 
installing, by the computer system, application components for a particular application package into the server-based application workspace, wherein the particular application package specifies a plurality of application components [Levenshteyn, par. 0056 wherein the properties component contains a collection of components describing the level of access one can have over the component stated with the identifier e.g.; the level of access is permission to edit];
storing, by the computer system, first and second permission values for respective first and second application components of the plurality of application components that indicate that the first application component is accessible by other application packages [Levenshteyn, par. 0037 wherein there is the step of accessing a part of each artifact based on artifact policies in the database.  The artifact preferably includes at least one of an application skeleton, BPEL, workflow definition, source code, an indicator of describing actions or a  and that the second application component is not accessible by other application packages [Levenshteyn, par. 0039 wherein the controlling of the actions performed on an artifact or groups thereof by software, service and composite service creation and execution environments.  The control is achieved by defining and enforcing access control data associated with artifacts. Use of the artifact individually or as part of a group is prohibited if not all the conditions defined by the access control data are fulfilled; par. 0041, attributes or parts of the artifact or interactions between artifacts that are not accessible to the developer according to the access control data may be displayed in a different way; see also pars. 0046-0049 wherein disallow editing, allow only for modification of certain parts of skeletons, allow only for use of certain language constructs or only with certain parameters, allow/disallow execution of the whole skeleton or some parts of it based on the subscription level]; 
storing, by the computer system, subscription information indicating a user that is a developer for the particular application package [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way], and one or more users that are subscribers for the particular application package [Levenshteyn, pars. 0108-0111 wherein customers are subscribers]; and 
storing, by the computer system, lock data for the particular application package that indicates user permissions to edit at least one application component for the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see also par. 0116], wherein the user permissions for a given user are based upon whether the subscription information indicates that the given user is a developer [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way] or a subscriber [Levenshteyn, pars. 0108-0111 wherein customers are subscribers];
allowing a user identified as a subscriber to edit a particular application component [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see also par. 0116] See further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116;
Levenshteyn does not explicitly disclose storing edit information and provide the edit information to developer; however, in an analogous art of System and Method for Providing Security in a Communities Framework, McMullen teaches:
operating, by a computer system, a server-based application workspace [McMullen, par. 0056]; 
installing, by the computer system, application components for a particular application package into the server-based application workspace [McMullen, par. 0056], wherein the particular application package specifies a plurality of application components;
storing, by the computer system, edit information in a database indicating subscriber edits to the second application component [McMullen, par. 0077, 0177 and 0197 wherein a member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement]; and
providing, by the computer system, the edit information to the developer [McMullen, par. 0177 wherein a user can be allowed to create menu items and add them to the existing menu of that resource.  A developer can create a new menu item call set_time_out_value and add it to the resource announcement. A member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Levenshteyn and McMullen are in the same field of endeavor such as software development to provide method and system which managing access right in an IDE with user edit information.

As to claim 17, Levenshteyn and McMullen teach the method of claim 16, wherein the lock data applies to all application components for the particular application package [Levenshteyn, par. 0056]; Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.. the method of claim 16, further comprising: 
based on the lock data [Levenshteyn, par. 0056]: 
permitting, by the computer system, the developer to edit the at least one application component of the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see also par. 0116]; Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116; and 
denying requests from the one or more users to edit the at least one application component [Levenshteyn, par. 0031; see also par. 0116 wherein the type of access can be read, write, create or delete and is accompanied by grant or deny] Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116.. 
As to claim 19, Levenshteyn and McMullen teach the method of claim 16, further comprising executing, by the computer system in the server-based application workspace, application components for a different application package, wherein the executing includes an attempted access to the first application component of the particular application package by an application component of the different application package [McMullen, par. 0119; see further McMullen, par. 0079, 0082, 0084-0086, 0177]; 
permitting, by the computer system, access to the first application component of the particular application package by the different application package, wherein the permitting is based on the first permission value [McMullen, par. 0080; see further McMullen, par. 0079, 0082, 0084-0086, 0177]; and 
blocking, by the computer system, access to the second application component of the particular application package by the different application package, wherein the permitting is based on the second permission value [Levenshteyn, par. 0039 wherein the controlling of the actions performed on an artifact or groups thereof by software, service and composite service creation and execution environments.  The control is achieved by defining and enforcing access control data associated with artifacts. Use of the artifact individually or as part of a group is prohibited if not all the conditions defined by the access control data are fulfilled; par. 0041, attributes or parts of the artifact or interactions between artifacts that are not accessible to the developer according to the access control data may be displayed in a different way; see also pars. 0046-0049 wherein disallow editing, allow only for modification of certain parts of skeletons, allow only for use of certain language constructs or only with certain parameters, allow/disallow execution of the whole skeleton or some parts of it based on the subscription level; Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116]. As to claim 20, Levenshteyn and McMullen teach the method of claim 19, wherein second lock data for the different application package indicates that all application components of the different application package are editable by subscribers to the different application package [McMullen, par. 0119; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

As to claim 21, Levenshteyn teaches a non-transitory computer-readable medium having instructions stored thereon that are executable by a computer system to perform operations comprising:
identifying a user that is a developer for a particular application package [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way], and a set of users that are subscribers for the particular application package [Levenshteyn, pars. 0108-0111 wherein customers are subscribers; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116];
storing lock data for the particular application package [Levenshteyn, par. 0056 wherein the properties component contains a collection of components describing the level of access one can have over the component stated with the identifier e.g.; the level of access is permission to edit; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116], wherein the lock data indicates respective permissions for developers [Levenshteyn, pars. 0017, 0031, 0037 and 0107- 0111 wherein the creator/owner is the developer; creators of composite services can distribute the definitions of their services, while still being able to control what can be done with these definitions such as customers can’t read certain parts of definitions, edit certain parts of definition, execute certain parts of definitions or can executed them only in a limited way] and subscribers that are different from the developers to edit at least a first and second application component of a plurality of application components specified by the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of  an artifact, allows only for modification of certain parts of an artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact, or allow or disallows execution of at least an part  of an artifact based on the artifacts subscription level or SLA; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116]; and
based on the lock data:
permitting the developer to edit all of the application components of the particular application package [Levenshteyn, par. 0031 wherein the access control manager either disallows editing of artifact, allows only for use of certain program language constructs in regard to an artifact, allows only certain parameters in regard to an artifact or allows or disallows execution of at least an part of an artifact based on the artifact’s subscription level or SLA; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116]; 
accepting requests from the subscribers to edit the second application component [Levenshteyn, see par. 0031 and 0116 wherein the type of access can be read, write, create or delete and is accompanied by grant or deny; see further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116];
Levenshteyn does not explicitly disclose storing edit information and provide the edit information to developer; however, in an analogous art of System and Method for Providing Security in a Communities Framework, McMullen teaches:
operating a server-based application workspace [McMullen, par. 0056];
storing edit information in a database indicating subscriber edits to the second application component [McMullen, par. 0077, 0177 and 0197 wherein a member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement]; and
providing, by the computer system, the edit information to the developer [McMullen, par. 0177 wherein a user can be allowed to create menu items and add them to the existing menu of that resource.  A developer can create a new menu item call set_time_out_value and add it to the resource announcement. A member can be provided with the ability to set an expiration time (time_out_value) for a given collaboration resource announcement].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Levenshteyn and McMullen are in the same field of endeavor such as software development to provide method and system which managing access right in an IDE with user edit information.

As to claim 22, Levenshteyn and McMullen teach the non-transitory computer-readable medium of claim 21, wherein the lock data is for a first application component of the particular application package [McMullen, par. 0079; see further McMullen, par. 0079, 0082, 0084-0086, 0177], and wherein additional lock data specifies that a second application component of the particular application package is editable by both the developer and the set of users [McMullen, par. 0079; see further McMullen, par. 0079, 0082, 0084-0086, 0177]. See further Levenshteyn, par. Abstract, pars. 0011-0013, 0017, 0031, 0037 and 0108-0111, 0116. 

the non-transitory computer-readable medium of claim 21, wherein the lock data is specified by the developer at a release of the particular application package to the server-based application workspace [McMullen, pars. 0111-0112; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

As to claim 24, Levenshteyn and McMullen teach the non-transitory computer-readable medium of claim 21, wherein second lock data for a different application package indicates that all application components of the different application package are editable by subscribers to the different application package [McMullen, par. 0119; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

As to claim 25, Levenshteyn and McMullen teach the non-transitory computer-readable medium of claim 21, further comprising:
overwriting any subscriber edits to the second application component during a subsequent developer upgrade of the particular application package [McMullen, pars. 0078-0079; see further McMullen, par. 0079, 0082, 0084-0086, 0177].

As to claim 26, Levenshteyn and McMullen teach the non-transitory computer-readable medium of claim 21, further comprising:
detecting a conflict between a subscriber edit and a developer edit to the second application component [Levenshteyn, par. 0017-0018, 0037]; and
in response to the detecting, overwriting the subscriber edit with the developer edit [Levenshteyn, par. 0017-0018, 0037].

As to claim 27, Levenshteyn and McMullen teach the non-transitory computer-readable medium of claim 21, further comprising storing respective first and second permission values for the first and second application components of the plurality of application components [Levenshteyn, par. 0037 wherein there is the step of accessing a part of each artifact based on artifact policies in the database.  The artifact preferably includes at least one of an application skeleton, BPEL, workflow definition, source code, an indicator of describing actions or a structured document.  The access control manager either disallowing editing of artifact, allowing only for modification certain parts of an artifact, allowing only for use of certain language constructs in regard to an artifact, allowing only certain parameters in regard to an artifact or allowing or disallowing execution of at least a part of an artifact based on the subscription level], wherein the first and second permission values indicate that the first application component is accessible by other application packages and that the second application component is not accessible by other application packages [Levenshteyn, par. 0039 wherein the controlling of the actions performed on an artifact or groups thereof by software, service and composite service creation and execution environments.  The control is achieved by defining and enforcing access control data associated with artifacts. Use of the artifact individually or as part of a group is prohibited if not all the conditions defined by the access control data are fulfilled; par. 0041, attributes or parts of the artifact or interactions between artifacts that are not accessible to the developer according to the access control data may be displayed in a different way; see also pars. 0046-0049 wherein disallow editing, allow only for modification of certain parts of skeletons, allow only for use of certain language .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINA HUYNH/Examiner, Art Unit 2199  

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199